Citation Nr: 1039869	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
March 1, 2005, for patellar tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in March 2004 by the 
VARO in Los Angeles, California, granting entitlement of the 
Veteran to service connection for patellar tendonitis of the left 
knee, with assignment of a 0 percent evaluation therefor as of 
July 1, 2003.  The RO by its rating decision of March 2005 
increased the initial rating from 0 to 10 percent, effective from 
March 1, 2005, although it was not specifically addressed in the 
body of that determination.  Such matter was addressed in the 
supplemental statement of the case furnished to the Veteran in 
March 2006 and payment data reflect that the Veteran's 
compensation rate was based on a 10 percent rating for left knee 
disability.

By its decision of May 2008, the Board denied entitlement to 
initial compensable ratings for left patellar tendonitis from 
July 1, 2003, and for hemorrhoids from July 1, 2003.  As well, 
the Board remanded the question of whether an initial rating in 
excess of 10 percent for left knee disablement from March 1, 
2005, was for assignment, so that additional development, 
including the conduct of a VA medical examination, could be 
undertaken.  Such remand was to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC, and upon the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  From March 1, 2005, to the present, the patellar tendonitis 
of the Veteran's left knee is shown to be manifested by some 
reduction in range of motion, mild patellar tenderness, small 
diminution in muscle strength, decreased sensation in the area of 
a prior incision, and minimal swelling by X-ray, but without 
instability, subluxation, ankylosis, frequent locking, effusion, 
or tibial/fibular impairment.  

2.  Pain is associated with the Veteran's patellar tendonitis, 
but neither pain nor other manifestation is shown to further 
limit range of motion of the left knee.  

3.  The schedular evaluation assigned for left patellar 
tendonitis adequately compensates the Veteran for the level of 
disablement shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
10 percent from March 1, 2005, for patellar tendonitis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5014-5003 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall compliance

As indicated above, this matter was previously the subject of a 
development request entered in 2008, wherein the Board sought 
additional actions by the AMC as to the matter herein addressed 
on its merits.  On remand, the AMC fully complied with the 
Board's directives to ensure that the VA's duties to notify and 
assist were satisfied, followed by the retrieval of pertinent VA 
treatment records and the conduct of a VA medical examination to 
ascertain current severity, and, lastly, readjudication of the 
issue(s) under review.  To that extent, and in the absence of any 
allegation of noncompliance by or on behalf of the Veteran, it is 
concluded that substantial compliance with the Board's 
development request has been achieved.  See Stegall v. West, 11 
Vet. Ap. 268, 270-71 (1998). 

Duties to Notify and Assist

Before addressing the merits of the issue herein on appeal, the 
Board is required to ensure that the VA's duties to notify and 
assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
notification obligation in this case was accomplished by way of 
letters from the RO or AMC to the Veteran, dated in November 
2003, September 2006, and May 2008, both as to the underlying 
service connection issue and also in terms of the initial 
rating(s) to be assigned.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
complete VCAA notice was not provided to the appellant prior to 
the RO's initial decision in March 2004, but any error as to 
timing was cured by the subsequent issuance of one or more 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  Moreover, the claim for 
initial rating herein on appeal is a downstream issue from that 
of service connection and further VCAA notice as to downstream 
matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the Court of Appeals for Veterans Claims (Court) has 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran was 
furnished proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 
(as to a claim for an earlier effective date that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements."  
In light of the foregoing, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the notice 
provided affected the essential fairness of the adjudication, 
with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided multiple 
VA examinations in order to evaluate the nature and severity of 
the disorder at issue.  The reports from these examinations are 
found to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented.  On that 
basis, further development action relative to the disability 
herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

Service connection for patellar tendonitis of the left knee was 
established by RO action in March 2004, at which time a 0 percent 
rating was assigned under DC 5014 from July 2003.  That rating 
was increased to 10 percent, effective from March 1, 2005, by 
further RO action in March 2006 and the only matter now before 
the Board is the question of whether an initial or staged rating 
in excess of 10 percent for left patellar tendonitis is warranted 
on and after March 1, 2005, under DC 5014 or other analogous 
rating criteria.  Fenderson, supra.  

DC 5014 provides that osteomalacia is to be rated based on 
limitation of motion of affected parts, as degenerative 
arthritis.

Degenerative arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5003, which provides that when arthritis is 
established by X-ray findings it will be rated on the basis of 
limitation of motion under the appropriate DCs for the specific 
joint or joints involved.  Where the limitation of motion of the 
specific joint involved is noncompensable under the appropriate 
DCs, a 10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of motion, 
to be combined, not added, under DC 5003.

DCs 5260 and 5261 set forth rating schedules for limitation of 
motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With 
respect to limitation of leg flexion, DC 5260 allows a zero 
percent rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited to 
30 degrees, and a maximum of 30 percent for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261, which governs limitation of leg extension, provides a 
zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and a 
maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-04.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 10 
and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When there is 
flexion between 20 degrees and 45 degrees, a 50 percent rating is 
for assignment, and knee ankylosis that is extremely unfavorable, 
with flexion at an angle of 45 degrees or more, warrants a 
maximum 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.

DC 5257 governs other impairment of the knee. It assigns 
respective ratings of 10, 20 and 30 percent for slight, moderate 
or severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

Separate ratings may also be assigned for knee disability under 
DC 5257 where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. 
§§ 4.10, 4.40 ("Disability of the musculoskeletal system is 
primarily the inability, due to damage in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements"), 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and evidenced 
by the visible behavior of a claimant. 3 8 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997).

Scars, other than of the head, face, or neck, that are deep or 
cause limitation of motion, and which cover an area or areas 
exceeding six square inches are 10 percent disabling; where 
covering an area or areas exceeding twelve square inches, a 20 
percent rating is assignable.  38 C.F.R. § 4.118, DC 7801.  
Scars, of other than the head, face, or neck, that are 
superficial and that do not cause limited motion, are 10 percent 
disabling if covering an area or areas of 144 square inches or 
more.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars 
are 10 percent disabling.  38 C.F.R. § 4.118, DC 7803.  
Superficial scars that are painful on examination are 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804.  Finally, other scars are 
to be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.

A further change to the rating criteria for skin diseases was 
effectuated as of October 23, 2008, see 73 Fed. Reg. 54708, 
although the most recent change was made effective only for 
claims filed on or after October 23, 2008, and this claim was 
pending long before October 2008.  As such, the most recent 
changes are not for application in this instance.

On a VA examination in March 2005, the Veteran indicated that he 
was gainfully employed as an electronics technician and that he 
had lost a total of three days of work due to his left knee 
disorder.  Range of motion of the left knee was from 0 to 90 
degrees.  Pain, fatigability, and a lack of endurance with 
repetitive flexion and extension were present.  The knee 
ligaments were stable and there was a negative Lachmann's sign.  
Quadriceps strength was 4/5 due to pain.  Also, a well-healed, 
hypertrophic ten centimeter scar of the left anterior knee was 
noted, without tenderness.  There was no light touch sensation 
over the scar; no erythema or signs of infection were present.  
X-rays revealed normal knee alignment, without degenerative 
arthritis.  

VA treatment records indicate that the Veteran began a course of 
physical therapy in early 2006, which after initial evaluation 
and one session, he failed to appear for several appointments and 
was discharged from further treatment.  Physical therapy 
evaluation in January 2006 showed a full range of left knee 
motion, with 4/5 strength and subjective complaints of numbness 
and tingling over his left knee incisional scar.  Deep tendon 
reflexes were diminished over the left knee and there was 
decreased sensation.  Subsequently compiled VA treatment records 
are largely negative for complaints or findings as to left knee 
disablement.  

On a VA joints examination in April 2009, the Veteran complained 
of slowly progressing left knee pain occurring intermittently.  
Once every other month, "giving out" of the left knee joint was 
reported by the Veteran.  On clinical evaluation, there was range 
of motion from 0 to 120 degrees.  Range of motion was not limited 
by pain, weakness, incoordination, fatigability, or lack of 
endurance or by repetitive motion or flares.  Use of a knee brace 
was noted.  The knee ligaments were stable and there was only 
mild patellar tenderness to palpation, but no medial or lateral 
joint line tenderness.  Minimal knee swelling on X-ray was 
present, without other radiologic abnormality.  The Veteran was 
able to do a deep squat, but complained of associated anterior 
pain.  

In various written documents from the Veteran during the appeal 
period, he alleges entitlement to a rating in excess of 10 
percent on the basis of pain, particularly pain occurring with 
walking or upon putting pressure on the knee.  He reports knee 
numbness and an inability to kneel, play sports, or stand or walk 
for long periods.  Use of a hinged knee brace is reported.  

In deciding this matter, the Board has fully considered the 
Veteran's contentions that his disorder is more severe than is 
reflected by the initial 10 percent rating in effect from March 
2005.  Clinical data denote the existence of but a slight 
reduction in left knee flexion since March 2005.  While pain, 
fatigability, and lack of endurance were noted to be present in 
March 2005 with repetitive motion, no additional loss of motion 
was then quantified and range of motion was not limited by pain, 
weakness, incoordination, fatigability, or lack of endurance or 
by repetitive motion or flares on examination in April 2009.  The 
use of a knee brace is noted, as are slight reductions in muscle 
strength and sensory and reflex modalities; however, such 
manifestations are not shown to warrant more than the currently 
assigned 10 percent rating under DC 5014.  Indicia of ankylosis, 
recurrent subluxation or lateral instability, dislocation of 
semilunar cartilage with frequent locking, limited flexion to 30 
degrees or less, or nonunion/malunion of the tibia or fibula are 
lacking, as might warrant the assignment of a rating in excess of 
10 percent under alternate rating criteria.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5257, 5258, 5260, 5261, 5262.  There is also 
no showing that rating of the Veteran's scars about his left 
knee, based on the inservice surgical procedure and subsequent 
revision of scar tissue would warrant the assignment of a 
separate compensable rating or, if evaluated as the predominant 
disability, the assignment of a rating in excess of the currently 
assigned 10 percent evaluation for joint dysfunction.  

Notwithstanding the Veteran's contentions as to the presence of 
left knee instability and pain in excess of that contemplated by 
the 10 percent rating assigned, the record as developed on and 
after March 1, 2005, fails to identify little, if any, 
corroborative evidence thereof.  On that basis, an initial rating 
in excess of 10 percent for patellar tendonitis of the left knee 
is not for assignment as of March 1, 2005, or thereafter, based 
on DC 5014 or any other DC, any other section of the Code of 
Federal Regulations including those pertaining to pain and 
functional loss, or any applicable jurisprudence.  Fenderson, 
supra.

Finally, in exceptional cases, where a schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to service-
connected disability.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321 (2009).  The Court 
has held that the determination of whether a claimant is entitled 
to an extraschedular rating is a three-step inquiry.  Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to 
determine whether the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
If so, the second step is to determine whether the Veteran's 
exceptional disability picture exhibits other related factors, 
such as marked interference with employment or frequent periods 
of hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination of whether an extraschedular rating is 
warranted.

In this instance, the Veteran's left knee disability is clearly 
accounted for under DC 5014 during the period from March 2005.  
That DC fully contemplates his level of disability manifested by 
some loss of range of motion and other slight symptoms and the 
corresponding level of industrial impairment applicable to his 
work as an electronics technician.  Consequently, the Board 
concludes that the disability in question does not present an 
exceptional disability picture warranting referral for 
consideration of an extraschedular rating.  

As the preponderance of the evidence is against the claim for an 
initial or staged rating in excess of 10 percent for the left 
knee disability at issue on and after March 1, 2005, the benefit 
of the doubt doctrine is not applicable and this appeal must be 
denied. See 38 U.S.C.A. § § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent on and after March 1, 
2005, for patellar tendonitis of the left knee is denied.  



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


